DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a Final Office action in response to communications received on June 22, 2021. Claims 1-20 are pending and addressed below.

Examiner’s Note
Claim 18 was previously indicated as allowable, however, Applicant’s amendments to claim 18 have necessitated a new grounds rejection for that claim. Therefore, claim 18 is no longer considered to recite allowable subject matter.

Response to Arguments
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s arguments regarding the 35 U.S.C. 112(f) interpretation of “address decoder” and “random number generator” are persuasive. Therefore, the cited limitations will no longer be interpreted under 35 U.S.C. 112(f). All other limitations previously mentioned in the previous Office Action as being interpreted under 35 U.S.C. 112(f) are still interpreted as invoking 35 U.S.C. 112(f).
Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous Office Action have been fully considered but are moot in view of the new 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walrath (U.S. Pub. No. 2013/0205139) in view of Kondo et al. (U.S. Pub. No. 2005/0262320 and hereinafter referred to as Kondo) in view of Guyomarc’h et al. (U.S. Patent No. 10,824,737 and hereinafter referred to as Guyomarc’h).
As to claim 1, Walrath discloses an integrated circuit device comprising: 
a shuffler configured to:
receive data bits and an address, select target bit storages from among bit storages based on a shuffle configuration and the address, store the data bits (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address. A write request containing data and an address is received and the address is scrambled before writing the data to the scrambled address), and 
transfer the data bits from the target bit storages based on the shuffle configuration (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address); and 
a logic unit configured to receive the data bits transferred from the shuffler (paragraphs [0001], [0012], [0035], [0037] and Figs. 1-4, Walrath teaches performing operations on the read data), 
wherein the shuffler is configured to adjust the shuffle configuration when a reset operation is performed (paragraphs [0020]-[0021] and [0023], Walrath teaches a key for scrambling is changed on reset, hence the scrambling is changed.). Walrath does not specifically disclose that the memory is registers each including two or more bit storages and to encrypt or decrypt data using the data bits as a key as claimed. However, Kondo does disclose that the memory is registers each including two or more bit storages (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already 
While Walrath does disclose stored data can be a key (paragraph [0001] of Walrath), the combination of teachings between Walrath and Kondo does not specifically disclose to encrypt or decrypt data using the data bits as a key as claimed. However, Guyomarc’h does disclose
to encrypt or decrypt data using the data bits as a key (col. 3 line 16 – col. 4 line 5, col. 6 lines 16-46, and col. 8 lines 21-43, Guyomarc’h teaches scrambling a random key and unscrambling the random key later to perform decryption.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for encrypting or decrypting data using the data bits as a key because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for encrypting or decrypting data using the data bits as a key because Walrath already discloses storing data and it would be a simple substitution to replace the stored data of Walrath with the stored key of Guyomarc’h to yield the predictable results of storing a key in a secure manner.
claim 2, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
an address converter configured to receive the address and to generate a converted address from the address based on the shuffle configuration (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler receives an address and scrambles the address); 
an address decoder configured to select the target bit storages of a register, indicated by the converted address, and to transfer the data bits to the target bit storages (paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to transfer the data bits from the register indicated by the converted address to the logic unit based on the shuffle configuration (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 3, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 2, wherein the shuffle configuration includes a random number including two or more bits, and the (paragraphs [0013], [0020] and [0022]-[0024], Walrath teaches mixing a random key made form a random number generator with an address to generate a scrambled address where the mixing involves using an exclusive OR. Performing the mixing using the entire random key includes first bits of the random key.).
As to claim 5, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 2, wherein the shuffle configuration includes a random number including two or more bits, and the address converter is configured to generate the converted address by performing an exclusive OR operation on at least one first bit of the random number and at least one second bit of bits of the address (paragraphs [0013], [0020] and [0022]-[0024], Walrath teaches mixing a random key made form a random number generator with an address to generate a scrambled address where the mixing involves using an exclusive OR. Performing the mixing using the entire random key and address includes a first bit of the random key and a second bit of the address.).
As to claim 8, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
an offset converter configured to generate converted data bits by rearranging the data bits, which are arranged in a first order, in a second order (paragraphs [0006], [0063] and Fig. 1, Kondo teaches rearranging data bits); 
an address decoder configured to select bit storages of a register, indicated by the address, from among the registers as the target bit storages and to transfer the converted data bits to the target bit storages (paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to restore the converted data bits from the register indicated by the address to the data bits based on the shuffle configuration and to transfer the data bits to the logic unit (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 12, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 1, wherein the shuffler comprises: 
an address converter configured to receive the address and to generate a converted address from the address based on the shuffle configuration (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler receives an address and scrambles the address); 
(paragraphs [0006], [0063] and Fig. 1, Kondo teaches rearranging data bits); 
an address decoder configured to select bit storages of a register, indicated by the converted address, from among the registers as the target bit storages and to transfer the converted data bits to the target bit storages ((paragraphs [0009], [0022], [0023], [0034], [0036], [0050], [0052] and Figs. 1-4, Walrath teaches writing to the storage based on the scrambled address. paragraphs [0006], [0063] and Fig. 1, Kondo teaches selecting bit storage for a register); and 
a restorer configured to restore the converted data bits from the register indicated by the converted address to the data bits based on the shuffle configuration and to transfer the data bits to the logic unit (paragraphs [0001], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Examiner supplies the same rationale for the combination of the references as in claim 1 above.
As to claim 14, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 1, wherein the shuffle configuration includes a random number, and the random number is newly generated when the reset operation is performed (paragraphs [0020]-[0021] and [0023], Walrath teaches the random key is generated after each reset.).

As to claim 15, Walrath discloses an integrated circuit device comprising: 
a processor core configured to output an address and a key including two or more data bits (paragraph [0006], [0009], [0019], [0022], [0023], [0050], [0052], [0054] and Figs. 1-4, Walrath teaches a processor and an address and key); 
a power manager configured to activate a reset signal when a reset operation is performed (paragraphs [0020]-[0021] and [0023], Walrath teaches resetting a device); 
a random number generator configured to generate a random number in response to receiving the reset signal (paragraphs [0020]-[0021] and [0023], Walrath teaches a random number generator to generate a random key after each reset); and 
a peripheral circuit configured to store the key in response to receiving the address and the random number and to perform encryption or decryption on data using the key (paragraphs [0019]-[0021], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches a storage controller that stores keys, generating random numbers and performing encryption/decryption), 
wherein the peripheral circuit comprises: 
a shuffler configured to adjust target bit storages among bit storages depending on the address and the random number (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address. A write request containing data and an address is received and the address is scrambled before writing the data to the scrambled address.). Walrath does not specifically disclose a peripheral circuit configured to store the key in response to receiving the address and the random number and to perform encryption or decryption on data using the key (emphasis added); that the memory is registers each including two or more bit storages; and where the key is to be stored as claimed. However, Kondo does disclose that the memory is registers each including two or more bit storages (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already discloses a storage device with address and it would be a simple substitution to replace the storage device of Walrath with the registers of Kondo to yield the predictable results of storing data in registers in a secure manner.
While Walrath does disclose stored data can be a key (paragraph [0001] of Walrath), the combination of teachings between Walrath and Kondo does not specifically a peripheral circuit configured to store the key in response to receiving the address and the random number and to perform encryption or decryption on data using the key (emphasis added); and where the key is to be stored as claimed. However, Guyomarc’h does disclose
a peripheral circuit configured to store the key in response to receiving the address and the random number and to perform encryption or decryption on data using the key; and where the key is to be stored (col. 3 line 16 – col. 4 line 5, col. 6 lines 16-46, and col. 8 lines 21-43, Guyomarc’h teaches scrambling a random key and unscrambling the random key later to perform decryption.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for performing encryption or decryption on data using the key because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for performing encryption or decryption on data using the key because Walrath already discloses storing data and it would be a simple substitution to replace the stored data of Walrath with the stored key of Guyomarc’h to yield the predictable results of storing a key in a secure manner.
As to claim 16, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 15, wherein the shuffler is configured to adjust the target bit storages by converting the address or an order of the two or more data bits of the key (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches an address scrambler that scrambles an address in order to store data at the scrambled address.).
As to claim 17, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 15, wherein: 
(paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches encrypting using a key), and
the shuffler is configured to transfer the key from the target bit storages to the logic unit based on the random number (paragraphs [0001], [0012], [0019], [0020], [023], [0035], [0037] and Figs. 1-4, Walrath teaches performing operations on the read data using a random key.).

As to claim 19, Walrath discloses an operation method of an integrated circuit device which includes a shuffler, and a logic circuit, the method comprising: 
receiving, by the shuffler, a random number generated in response to a reset signal (paragraphs [0020]-[0021] and [0023], Walrath teaches a random number generator to generate a random key after each reset); 
receiving, by the shuffler, an address and data bits (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches a write request containing data and an address is received); 
selecting, by the shuffler, bit storages as target bit storages based on the random number and the address (paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches storing data at the scrambled address); 
(paragraphs [0009], [0022], [0023], [0050], [0052] and Figs. 1-4, Walrath teaches storing data at the scrambled address);
transferring the data bits from the target bit storages of the shuffler to the logic circuit (paragraphs [0001], [0012], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address.).
Walrath does not specifically disclose registers and encrypting or decrypting, by the logic circuit, data using the data bits as a key as claimed. However, Kondo does disclose registers (paragraphs [0006], [0063] and Fig. 1, Kondo teaches multiple registers with address for storing bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Walrath with the teachings of Kondo for using registers because Walrath already discloses a storage device with address and it would be a simple substitution to replace the storage device of Walrath with the registers of Kondo to yield the predictable results of storing data in registers in a secure manner.
While Walrath does disclose stored data can be a key (paragraph [0001] of Walrath), the combination of teachings between Walrath and Kondo does not specifically disclose encrypting or decrypting, by the logic circuit, data using the data bits as a key as claimed. However, Guyomarc’h does disclose
encrypting or decrypting, by the logic circuit, data using the data bits as a key (col. 3 line 16 – col. 4 line 5, col. 6 lines 16-46, and col. 8 lines 21-43, Guyomarc’h teaches scrambling a random key and unscrambling the random key later to perform decryption.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for encrypting or decrypting data using the data bits as a key because this would increase security. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Guyomarc’h for encrypting or decrypting data using the data bits as a key because Walrath already discloses storing data and it would be a simple substitution to replace the stored data of Walrath with the stored key of Guyomarc’h to yield the predictable results of storing a key in a secure manner.
As to claim 20, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the method of claim 19, wherein the transferring is performed based on the random number (paragraphs [0001], [0020], [0023], [0035], [0037] and Figs. 1-4, Walrath teaches reading the data from the memory using the scrambled address which is based on a random number.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Walrath, Kondo and Guyomarc’h as applied to claim 3 above, and further in view of Kersh et al. (U.S. Pub. No. 2017/0046101 and hereinafter referred to as Kersh).
claim 4, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 3. The combination of teachings between Walrath, Kondo and Guyomarc’h does not specifically disclose wherein: the logic unit includes inputs respectively corresponding to the registers, and the restorer is configured to adjust an input, to which the data bits are to be transferred, from among the inputs based on the first bits of the random number as claimed. However, Kersh does disclose
wherein: the logic unit includes inputs respectively corresponding to the registers, and the restorer is configured to adjust an input, to which the data bits are to be transferred, from among the inputs based on the first bits of the random number (paragraph [0032] and Figs. 1-2, Kersh teaches input buffers for reordering.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Kersh for having the logic unit include inputs because this would improve speed and efficiency.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Walrath, Kondo and Guyomarc’h as applied to claim 15 above, and further in view of Liardet et al. (U.S. Pub. No. 2011/0222684 and hereinafter referred to as Liardet).
As to claim 18, the combination of teachings between Walrath, Kondo and Guyomarc’h disclose the integrated circuit device of claim 15. The combination of teachings between Walrath, Kondo and Guyomarc’h does not specifically 
a capacity of the bit storages of the registers is greater than a capacity identified by the address, and a part of the capacity of the bit storages of the registers is selected as the target bit storages based on the random number (paragraph [0067], Liardet teaches a register size is greater than a key size to be stored and that the key is stored on a portion of the register.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Walrath with the teachings of Liardet for having a capacity of the bit storages of the registers be greater than the capacity identified by the address because this would improve storage.

Allowable Subject Matter
Claims 6, 7, 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites, inter alia, “an address decoder configured to select first bit storages of a first register, which is not assigned to a range of the address, from among the registers as the target bit storages when the converted address satisfies a dummy condition of the shuffle configuration, to select second bit storages of a second register, 
Claim 9 recites, inter alia, “the offset converter is configured to: generate second offset bits that indicate the second order by performing an exclusive OR operation on first offset bits that indicate the first order of the data bits and first bits of the random number, and generate the converted data bits from the data bits by rearranging the data bits based on the second offset bits.” The prior art was not found to disclose the generating of the second offset and converted data bits in the manner claimed. Therefore, claim 9 is considered to recite allowable subject matter. Claims 10 and 11 are considered to recite allowable subject matter for similar reasons to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THADDEUS J PLECHA/Examiner, Art Unit 2438